Citation Nr: 1526804	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-08 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroenteritis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to December 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  Following the April 2015 hearing the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  As the submission does not include any evidence or information material to the matter that is being decided on the merits, the AOJ will have the opportunity to consider the evidence submitted in the first instance with respect to the issue to which it pertains.   

The issue of service connection for a low back disability is being REMANDED to the (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

The Veteran is not shown to have had a chronic GI disability during the pendency of his instant claim seeking service connection for such disability.


CONCLUSION OF LAW

Service connection for a GI disability is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards. He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the April 2015 videoconference hearing, the undersigned explained what is necessary to substantiate the claim of service connection for a GI disability.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The AOJ arranged for a VA examination in June 2011.  The Board finds that the report of this examination is adequate for rating purposes (it includes all necessary findings); a deficiency in the examination is not alleged).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show he was treated for gastroenteritis in April 1975, December 1975, March 1976, and May 1976.  He did not report stomach or intestinal trouble on service separation examination; his abdomen was normal on clinical evaluation at the time. 

Private treatment records show that in May 2004 the Veteran underwent an umbilical herniorrhaphy, and in October 2005 he underwent a complex repair of recurrent ventral abdominal wall hernia. 

On June 2011 VA examination, the examiner noted the Veteran's episode of gastroenteritis in service.  The Veteran reported he had no current problems with his digestive system, his stomach, or his colon.  He denied nausea, vomiting, diarrhea, constipation, melena, or blood in his stools, though he occasionally had stomach cramps.  The examiner noted the Veteran's prior 2 umbilical hernia surgeries and that "there are no residuals from digestion or stomach problems."  The examiner concluded there was no evidence of stomach or intestinal tract problems and no residuals or complaints of such. 

At the April 2015 videoconference hearing, the Veteran testified that he is not receiving treatment for, and does not have a current diagnosis of, a GI disability. 

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the (GI) disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran's postservice treatment records and the reports of the June 2011 VA examination do not show a diagnosis of a chronic GI disability; the VA examiner noted that the Veteran does not have any current complaints of GI symptoms and there are no GI residuals from his umbilical surgeries.  Notably, the Veteran himself acknowledged, including at the April 2015 Board hearing, that he does not receive treatment for, or have a diagnosis of, a GI disability. 

As the Veteran is not shown to have, or at any time during the pendency of this claim to have had, a GI disability, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied. 

[The Veteran is advised that a future diagnosis of a GI disability may present a basis for reopening this claim.


ORDER

The appeal seeking service connection for a GI disability, to include gastroenteritis, is denied. 


REMAND

The Veteran's STRs show that in October 1972, he was seen for complaints of back pain.  In December 1973, he was seen for low back pain with left leg weakness; 
X-rays at the time were negative.  In July 1974, he was treated for a backache which was believed to be kidney-related, from to a urinary tract infection.  In September 1975, he reported experiencing back pain and right leg numbness after playing baseball a few days earlier.  X-rays were negative for fracture or dislocation, and a low back strain was considered likely.

Private treatment records show the Veteran has diagnoses of, and receives treatment for, lumbar spinal stenosis, disk herniation, and lumbar radiculopathy.  A November 2010 private MRI found mild lumbar spondylosis and mild central stenosis at L3-4.

On June 2011 VA examination, the Veteran's complaints of back pain in service were noted.  He reported constant daily low back pain with radiation down the left leg and occasional left leg numbness.  After examination and review of the November 2010 MRI, the diagnosis was degeneration with 2-3 millimeter posterior osteophytes at L2-L3 with mild flattening, L3-L4 spinal stenosis, and L4-L5 and L5-S1 osteophyte complex with chronic low back pain.  The examiner opined that there is insufficient evidence to support a finding that the Veteran's current lumbar spine problems are related to his service and that it would be mere speculation to find otherwise.  It was noted that X-rays taken in the course of his treatment in service in September 1975 were normal. 

An October 2011 private treatment record notes the Veteran's diagnoses of spinal stenosis, lumbosacral spondylosis, and lumbosacral neuritis and that he reported experiencing symptoms at a much younger age while in service and playing football.  The provider noted that "his symptoms are consistent with this history."

At the April 2015 Board hearing, the Veteran testified that he injured his back on several occasions in service and has continuously sought treatment for his back since separation from service. 

The Board finds that another VA medical examination by an orthopedist to determine the most likely etiology of the Veteran's low back disability is necessary.  A finding of normal X-rays in service (cited by the June 2011 VA examiner) when there apparently was a soft tissue injury does not preclude that with time residuals of the injury may have evolved to some of the pathology now found .  The June 2011 VA examiner did not acknowledge the Veteran's testimony that he has experienced back pain ever since the injury in service or discuss the October 2011 private provider's opinion that the Veteran's symptoms are consistent with the injury in service; a clarifying medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment, VA and non-VA, he has received for his low back since separation, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedic surgeon/orthopedist to determine the etiology of his low back disability, and in particular whether it is related to his service.  The examiner must review the Veteran's entire record in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a)  Identify by diagnosis each low back disability found.

(b)  What is the most likely etiology for each low back disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include the documented complaints and injury therein?  [The rationale provided must acknowledge the Veteran's reports of continuing low back symptoms ever since the injury in service.  The examiner should also comment on the opinions already in the record in the matter, expressing (with rationale) agreement or disagreement with each. 

(c)  If a low back disability diagnosed is found to be unrelated to service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case; afford the Veteran and his representative opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


